FILED
                             NOT FOR PUBLICATION                           MAY 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OWEN AUGUSTUS FAGAN,                             No. 12-73959

               Petitioner,                       Agency No. A023-723-116

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Owen Augustus Fagan, a native and citizen of Jamaica, petitions for review

of an order of the Board of Immigration Appeals (“BIA”) affirming a decision of

an immigration judge (“IJ”) denying his application for cancellation of removal

and his request for a continuance. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing de novo questions of law, Doissaint v. Mukasey, 538 F.3d 1167, 1170

(9th Cir. 2008), we grant the petition for review and remand the matter to the BIA

for further proceedings consistent with our disposition.

       The agency erred by failing to consider Fagan’s properly raised and briefed

request for a waiver of inadmissibility pursuant to former section 212(c) of the

Immigration and Nationality Act, 8 U.S.C. § 1182(c) (1996). See id. (“IJs and the

BIA are not free to ignore arguments raised by a petitioner.” (citation omitted)).

Accordingly, we remand the matter to the agency for it to address this issue in the

first instance. See Casares-Castellon v. Holder, 603 F.3d 1111, 1113 (9th Cir.

2010) (per curiam) (remanding a case to the agency for a merits determination in

the first instance).

       PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    12-73959